Case: 4:16-cv-02163-CDP Doc. #: 339-1 Filed: 08/20/21 Page: 1 of 20 PageID #: 5828




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI

 MISSOURI PRIMATE FOUNDATION, ET
 AL,
             Plaintiffs and Counterclaim         Case No. 4:16-cv-02163
             Defendants,
       -against-                                 Judge: Honorable Catherine D. Perry
 PEOPLE FOR THE ETHICAL
 TREATMENT OF ANIMALS, INC., ET AL,

             Defendants and Counterclaim
             Plaintiffs.

     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
      COUNTERCLAIM DEFENDANT TONIA HADDIX’S MOTION FOR
                   TERMINATING SANCTIONS




                                           i
Case: 4:16-cv-02163-CDP Doc. #: 339-1 Filed: 08/20/21 Page: 2 of 20 PageID #: 5829




                                    TABLE OF CONTENTS

 I.          INTRODUCTION …………………………………………………………………... 1

 II.         STATEMENT OF FACTS ……………………………………………………….... 2

 III.        MATERIAL MISREPRESENTATIONS MADE BY PETA AND MR.
             GOODMAN ………………………………...……………………………………….... 3


        A.        Material Misrepresentations in the Motion and Supporting
                  Affidavit ………………………………………………………………………….... 3

        B.        Material Misrepresentations in the Supplement and Supporting
                  Affidavit ………………………………………………………............................. 4

 IV. THIS COURT SHOULD ENTER TERMINATING SANCTIONS AGAINST
 PETA BECAUSE PETA HAS SOUGHT RELIEF THROUGH FRAUD ON
 THIS COURT AND BECAUSE NO LESSER SANCTION WILL PROVIDE AN
 ADEQUATE REMEDY .……………………………………………………….................. 5

        A.        PETA Committed Fraud on this Court by Seeking Relief Through
                  Materially False Statements and Material Omissions In Its Moving
                  Papers …………………………………………………………………………….... 6

        B.        Terminating Sanctions Are the Only Adequate Remedy Here
                  Because PETA’s Misconduct Is Severe, and Because It Will
                  Continue Lying to This Court to Persecute Ms. Haddix ….……….... 9

             1.      Terminating Sanctions are Necessary Because, By Materially
                     Misrepresenting the Facts in Two Separate Moving Papers, PETA has
                     Engaged in a Pattern of Deception That Threatens to Interfere With the
                     Rightful Decision of this Case …..…………………...………………….... 10

             2.      Terminating Sanctions are Necessary Because Lesser Sanctions Will
                     Fail to Prevent PETA From Using Material Misrepresentations Against
                     Ms. Haddix in the Future …………………………………………….….... 11

        C.        This Court Has Authority to Modify the Consent Decree So as to
                  Effectuate Terminating Sanctions ………………………………….….... 14

        D.        This Court Should Declare Tonka Deceased ………………………….. 15




                                                 ii
Case: 4:16-cv-02163-CDP Doc. #: 339-1 Filed: 08/20/21 Page: 3 of 20 PageID #: 5830




                                             TABLE OF AUTHORITIES

 Cases

 Anheuser-Busch, Inc. v. Nat. Beverage Distrib., 69 F.3d 337, 352 (9th Cir. 1995) ... 14

 Aoude v. Mobil Oil Corp., 892 F.2d 1115 (1st Cir. 1989) ............................................... 5

 Compounding Servs., LLC v. Express Scripts, Inc., 349 F. Supp. 3d 794 (E.D. Mo.
   2018) ............................................................................................................................... 9

 Grenier v. City of Champlin, 152 F.3d 787 (8th Cir. 1998) ........................................... 5

 Hill v. West Publ’g Co., No. 4-96-1032 (JRT/RLE), 1998 WL 1069117 (D. Minn. Sept.
   24, 1998) ............................................................................................... 5, 6, 9, 10, 11, 13

 McDonald v. Armontrout, 908 F.2d 388, 390 (8th Cir. 1990) ..................................... 14

 Nichols v. Klein Tools, Inc., 949 F.2d 1047 (8th Cir. 1991) ........................................... 5

 Pfizer, Inc. v. Int’l Rectifier Corp., 538 F.2d 180 (8th Cir. 1976), cert. denied, 429
   U.S. 1040 (1977) ............................................................................................................ 5

 Shepherd v. Am. Broad. Cos., Inc., 62 F.3d 1469 (D.C. Cir. 1995) ............................... 5

 Sys. Fed’n No. 91, Ry. Emp. Dept., AFL-CIO v. Wright, 364 U.S. 642, 648 (1961) ... 14

 Transo Envelope Co. v. Murray Envelope Co., 227 F. Supp. 240, 242 (D.N.J. 1964) 13

 Vogel v. Tulaphorn, Inc., No. CV 13-464 PSG (PLAx), 2013 WL 12166212 (C.D. Cal.
   Nov. 5, 2013), aff’d, 637 F. App’x 344, 345 (2016), cert. denied, 137 S. Ct. 173
   (2016) .................................................................................................................. 9, 10, 13

 Other Authorities

 Fraud on the court, BLACK’S LAW DICTIONARY (11th ed. 2019) ..................................... 1




                                                                    iii
Case: 4:16-cv-02163-CDP Doc. #: 339-1 Filed: 08/20/21 Page: 4 of 20 PageID #: 5831




 I.    INTRODUCTION

       PETA’s Motion is a textbook example of fraud on the Court.1 This is because it

 is fundamentally premised on a lie: PETA demands a body attachment (i.e. that this

 Court deprive Ms. Haddix of her liberty) because she has “provided no proof” of

 Tonka’s death. This premise is false, and was false at the time the Motion was filed:

 on July 28, 2021, Ms. Haddix’s counsel (Counsel) provided PETA an email from Jerry

 Aswegan, the man who cremated Tonka, wherein he expressly states that he

 cremated Tonka (the Proof of Death). Counsel also told PETA that Ms. Haddix had

 retained Tonka’s remains, and that PETA could take a sample for genetic or other

 testing to verify their source.2

       Had PETA disclosed these facts in the Motion, its entire argument—and its

 purported bases for relief—would have been vitiated. Since PETA lied directly to this

 Court multiple times for the purpose of securing severe sanctions against Ms. Haddix,

 this Court must assert its inherent authority and enter terminating sanctions against

 PETA. Specifically, this Court should modify the Consent Decree to end any ongoing

 obligations Ms. Haddix has thereunder, and terminate all other obligations Ms.

 Haddix has to PETA.

       Ms. Haddix recognizes that terminating sanctions are severe. However, for the



 1 See fraud on the court, BLACK’S LAW DICTIONARY (11th ed. 2019) (“In a judicial
 proceeding, a lawyer’s or party’s misconduct so serious that it undermines or is
 intended to undermine the integrity of the proceeding. Examples are bribery of a
 juror and introduction of fabricated evidence.”).
 2 In the interest of fully disclosing the facts to this Court: On August 18, PETA

 contacted Counsel to inquire whether the remains could “theoretically be submitted
 for testing.” Ms. Haddix does not believe this detracts from the argument for
 terminating sanctions since it does not excuse PETA’s duplicitous conduct.

                                           1
Case: 4:16-cv-02163-CDP Doc. #: 339-1 Filed: 08/20/21 Page: 5 of 20 PageID #: 5832




 following reasons, no lesser sanction will be sufficient. First, Ms. Haddix presents

 clear and convincing evidence that PETA committed a fraud on this Court. As noted

 above, PETA’s Motion sought relief through both affirmative misrepresentation and

 omission of material facts. PETA’s Supplement doubled down on the material

 omission. Since these misrepresentations were made in moving papers, it was clearly

 PETA’s specific intent to deceive this Court. Further, since the relevant events took

 place just days before PETA filed its Motion, it is inconceivable that the material

 misrepresentations were due to mistake or inadvertence.

       Second, it is quite apparent that terminating sanctions are the only adequate

 remedy. This is because PETA’s (and its counsel’s) misrepresentations form the heart

 of PETA’s claim for relief. Therefore, this Court can no longer trust any of PETA’s

 representations (at least where it seeks relief against Ms. Haddix). Further, PETA

 has given clear and unmistakable indications that it will continue relying on

 misrepresentations when seeking relief against Ms. Haddix in the future. Therefore,

 nothing less than a terminating sanction will prevent ongoing prevarications.

 Accordingly, this Court should terminate any and all obligations Ms. Haddix may

 have to PETA in this matter.

 II.   STATEMENT OF FACTS

       On October 2, 2020, this Court entered the Consent Decree. ECF No. 274. The

 Consent Decree imposed on Ms. Haddix a number of ongoing obligations, see id. ¶¶ 3,

 6, and granted PETA the right to enforce them, id. ¶ 8.

       On April 8, 2021, this Court ordered Ms. Haddix to pay PETA’s “attorney’s fees

 and expenses” in bringing its Motion to Hold Counterclaim Defendant Tonia Haddix


                                          2
Case: 4:16-cv-02163-CDP Doc. #: 339-1 Filed: 08/20/21 Page: 6 of 20 PageID #: 5833




 in Contempt. ECF No. 299 at 4–5.

             On June 30, 2021, this Court ordered Ms. Haddix to pay PETA’s “costs and

 attorney’s fees associated with their efforts to obtain compliance with the Consent

 Decree and Second Order of Civil Contempt.” ECF No. 309 at 2.

             On July 14, 2021, this Court ordered Ms. Haddix to reimburse PETA “for all

 costs associated with securing the service of the U.S. Marshals” in connection with

 the transfer of the chimpanzees. ECF No. 323 ¶ 8.

             This Motion incorporates by reference the Statement of Facts in Ms. Haddix’s

 Opposition to PETA’s Fourth Motion for an Order to Show Cause. See ECF No. 338

 at 2–4.

 III.        MATERIAL MISREPRESENTATIONS MADE BY PETA AND MR.
             GOODMAN

        A.     Material Misrepresentations in the Motion and Supporting
               Affidavit

             The Motion contains the following false statements of fact:

    •        That Ms. Haddix is “secreting chimpanzee Tonka and falsely representing he
             has died.” ECF No. 333 at 1.
    •        “Haddix has provided no [] proof [of Tonka’s death].” Id.
    •        That Ms. Haddix “refused to provide any evidence” of Tonka’s death. Id. ¶ 2.
    •        That Ms. Haddix “fail[ed] to provide evidence of Tonka’s death.” Id. ¶ 3.
    •        “[As of August 2, 2021], Haddix has provided no proof that Tonka has died. In
             fact, the only suggestions supporting this allegation are based exclusively on
             Haddix’s bald assertions—(1) her statements to the media [citation]; (2) her
             Motion for Continuance of the July 14, 2021 Contempt Hearing, which merely
             referred to a veterinarian’s affidavit stating in relevant part that “Ms. Haddix
             called and informed me that Tonka had died” [citation; and (3) Haddix and her
             counsel’s similar unsupported representations during the July 14 hearing
             [citation].” Id. ¶ 6 (emphasis retained).

             Each of the foregoing statements is false because Ms. Haddix provided PETA

 with proof of Tonka’s death and offered his remains for testing on July 28, 2021. See


                                                 3
Case: 4:16-cv-02163-CDP Doc. #: 339-1 Filed: 08/20/21 Page: 7 of 20 PageID #: 5834




 ECF 338-1.

          Mr. Goodman’s affidavit in support of the Motion contains the following false

 statement of fact:

    •     That PETA will need to incur “fees and costs . . . to transfer Tonka to Center
          for Great Apes, all of which would have been unnecessary if Tonka was at the
          facility at the time of the initial transfer.” ECF 333-1 ¶ 6.

          This is a false statement of fact because, in so declaring, Mr. Goodman also

 necessarily stated as an implied fact that Tonka was alive at the time of the initial

 transfer. Yet, at the time Mr. Goodman signed the affidavit (on August 2—just five

 days after he received the Proof of Death and the offer of Tonka’s remains) he had no

 objective basis for believing that Tonka was still alive, had reason to believe that

 Tonka had long since died, and had a means of verifying his death.

          Both the Motion and Mr. Goodman’s affidavit make the following material

 omissions:

    •     They fail to disclose that Ms. Haddix gave PETA written proof of Tonka’s death.
    •     They fail to disclose that Ms. Haddix offered PETA a sample of Tonka’s
          remains for the purposes of testing to verify that they were, in fact, Tonka’s
          remains.

     B.     Material Misrepresentations in the Supplement and Supporting
            Affidavit

          The Supplement contains the following false statements of fact:

    •     That Ms. Haddix is “secreting chimpanzee Tonka and falsely representing he
          has died.” ECF No. 337 at 1.
    •     “[T]hat Haddix has failed to provide evidence of Tonka’s death” Id. at ¶ 1.

          Each of the foregoing statements is false because Ms. Haddix provided PETA

 with proof of Tonka’s death and offered his remains for testing on July 28, 2021. See

 ECF 338-1.


                                             4
Case: 4:16-cv-02163-CDP Doc. #: 339-1 Filed: 08/20/21 Page: 8 of 20 PageID #: 5835




           Both the Supplement and Mr. Goodman’s affidavit in support thereof make the

 following material omissions:

       •   They fail to disclose that Ms. Haddix offered PETA a sample of Tonka’s
           remains for the purposes of testing to verify that they were, in fact, Tonka’s
           remains.


 IV.       THIS COURT SHOULD ENTER TERMINATING SANCTIONS
           AGAINST PETA BECAUSE PETA HAS SOUGHT RELIEF THROUGH
           FRAUD ON THIS COURT AND BECAUSE NO LESSER SANCTION
           WILL PROVIDE AN ADEQUATE REMEDY

           A litigant commits fraud on the court by engaging in egregious misconduct that

 is directed at the court itself. Grenier v. City of Champlin, 152 F.3d 787, 789 (8th Cir.

 1998). It is within this Court’s inherent authority to enter terminating sanctions

 against a litigant that commits fraud on the court. Aoude v. Mobil Oil Corp., 892 F.2d

 1115, 1119 (1st Cir. 1989). Indeed, it is “surpassingly difficult to conceive of a more

 appropriate use of a court's inherent power than to protect the sanctity of the judicial

 process—to combat those who would dare to practice unmitigated fraud upon the

 court itself.” Id.

           The Eighth Circuit uses a two-step test to determine whether terminating

 sanctions are appropriate: First, Ms. Haddix must provide clear and convincing

 evidence that PETA (or its counsel) committed a fraud on this Court; Second, she

 must show that terminating sanctions are the only adequate remedy. See Hill v. West

 Publ’g Co., No. 4-96-1032 (JRT/RLE), 1998 WL 1069117, at *3 (D. Minn. Sept. 24,

 1998) (citing Pfizer, Inc. v. Int’l Rectifier Corp., 538 F.2d 180, 195 (8th Cir. 1976), cert.

 denied, 429 U.S. 1040 (1977); Shepherd v. Am. Broad. Cos., Inc., 62 F.3d 1469, 1476

 (D.C. Cir. 1995); Nichols v. Klein Tools, Inc., 949 F.2d 1047, 1048–49 (8th Cir. 1991)).


                                              5
Case: 4:16-cv-02163-CDP Doc. #: 339-1 Filed: 08/20/21 Page: 9 of 20 PageID #: 5836




 Here, Ms. Haddix easily establishes both.

     A.     PETA Committed Fraud on this Court by Seeking Relief Through
            Materially False Statements and Material Omissions In Its Moving
            Papers

          A party commits fraud on the court by “knowingly interfering with the judicial

 process.” Hill, 1998 WL 1069117, at *4 (citing Nichols, 949 F.2d at 1048–49). In Hill,

 the court found that the plaintiff, who likely forged evidence, had committed a fraud

 on the court. Id. at *6. Hill involved an employment discrimination claim. Id. at *1.

 Before filing suit, the plaintiff sent the defendant a demand letter, to which he

 attached eleven documents “contain[ing] racist missives” that had purported been

 given to him in the workplace. Id. After his demand was rejected and he filed suit,

 the plaintiff stated at deposition and in interrogatory responses that the documents

 had been given to him in 1985. Id. at *2. However, the defendant’s expert document

 examiner (and later, the plaintiff’s) concluded that two of the eleven documents could

 not have been generated before 1992.3 Id. Claiming that the evidence was fabricated,

 the defendant moved for terminating sanctions. Id. at *3.

          The court found that the defendant had established the plaintiff’s fraud on the

 court by clear and convincing evidence. Id. at *4. The court noted that the defendant

 demonstrated “beyond dispute” that the two documents could not have been created

 until six years after the date on which the plaintiff had testified that he received them.

 Id. Further, since there was no evidence on the record from which “mistake,

 misunderstanding, or misstatement [could] be inferred,” the only reasonable



 3He concluded that the two documents had been printed using a printer that was
 not available to consumers before late 1991. Hill, 1998 WL 1069117, at *2.

                                             6
Case: 4:16-cv-02163-CDP Doc. #: 339-1 Filed: 08/20/21 Page: 10 of 20 PageID #: 5837




 conclusion was that the plaintiff had fabricated the two documents and his

 testimony.4 Id. Accordingly, the defendant had “clearly and convincingly established

 a fraud on th[e c]ourt.” Id.

       For several reasons, the argument that PETA has committed a fraud on this

 Court is far stronger. First, and most obviously, PETA made its material

 misrepresentations directly to this Court in two separate moving papers. Therefore,

 it is clear that PETA intended specifically to deceive this Court. Indeed, it would be

 difficult to conclude otherwise. By contrast, the Hill plaintiff’s fabricated documents

 were sent to his employer before the action had commenced (and before it was clear

 that an action would ever be filed), so the nexus between the documents and the court

 was substantially attenuated. Nonetheless, the Hill court found the two documents

 to be clear and convincing evidence of fraud on the court. Since the nexus between

 PETA’s misrepresentations and this Court could not possibly be stronger, this alone

 provides clear and convincing evidence of PETA’s fraud on this Court.

        Second, Had PETA disclosed the Proof of Death and the offer of Tonka’s

 remains, its argument for relief would have been entirely vitiated. Therefore, PETA’s

 claim for relief was entirely dependent on its materially false statements and

 omissions. In contrast, the Hill plaintiff had nine documents whose authenticity was

 not in question. Again, this makes the evidence of PETA’s fraud on this Court much




 4 The plaintiff argued that terminating sanctions were inappropriate because there
 were other documents whose authenticity was not being questioned. The court
 rejected this argument, reasoning that “[t]he existence of other evidence is
 irrelevant to the issue of whether the evidence relating to [the forged documents]
 was fabricated.” Id. at *4 n.2.

                                           7
Case: 4:16-cv-02163-CDP Doc. #: 339-1 Filed: 08/20/21 Page: 11 of 20 PageID #: 5838




 stronger than that which the Hill court found to be clear and convincing.

       Third, like the Hill plaintiff, PETA doubled down on its attempt at deception.

 Specifically, the Supplement repeats the Motion’s failure to disclose Ms. Haddix’s

 offer of Tonka’s remains. However, PETA’s conduct is far more culpable because it

 was directed specifically at persuading this Court to grant relief (in contrast, the Hill

 plaintiff fabricated the documents to persuade his employer to settle without

 litigation). Accordingly, there is no question that PETA has repeatedly attempted to

 deceive this Court.

       Finally, PETA cannot rationally argue that its repeated misrepresentations

 were due to mistake, inadvertence, or misstatement. With respect to the Motion,

 Counsel showed Mr. Goodman the Proof of Death, emailed it to him, and

 communicated the offer of Tonka’s remains on July 28, just five days before PETA

 filed the Motion. Mr. Goodman is signing counsel on the Motion, so PETA cannot

 credibly argue that the Motion’s drafter was unaware of the Proof of Death and the

 offer of Tonka’s remains. Likewise, PETA cannot credibly argue that Mr. Goodman

 forgot about the Proof of Death and the offer of Tonka’s remains, or that he

 mistakenly wrote that “Haddix has provided no proof that Tonka has died.” Indeed,

 in the Supplement, PETA tacitly admits that it lied to this Court. See ECF No. 337

 ¶ 2–3 (admitting that Counsel gave Mr. Goodman the Proof of Death on July 28).

       With respect to the Supplement, on the morning of August 9, Counsel

 reminded PETA about the offer of Tonka’s remains. See ECF No. 338-1 ¶ 10. PETA

 filed the Supplement that same day, yet failed to disclose this offer to the Court. This

 failure to disclose is especially damning because the Supplement expressly states that

                                            8
Case: 4:16-cv-02163-CDP Doc. #: 339-1 Filed: 08/20/21 Page: 12 of 20 PageID #: 5839




 Tonka’s remains “could provide further evidence of his death.” ECF No. 337 ¶ 9.

          In summary, it is clear that PETA sought relief by omitting several material

 facts and repeatedly making false statements in its moving papers. Under the

 circumstances, it is impossible to conclude other than that the misrepresentations

 were made deliberately. Since these misrepresentations were included in moving

 papers, it is clear that they were made solely and exclusively for the purpose of

 deceiving this Court. Accordingly, Ms. Haddix has provided clear and convincing

 evidence that PETA knowingly interfered with the judicial process and, therefore,

 that PETA committed a fraud on this Court.

     B.     Terminating Sanctions Are the Only Adequate Remedy Here
            Because PETA’s Misconduct Is Severe, and Because It Will
            Continue Lying to This Court to Persecute Ms. Haddix

          Admittedly, a terminating sanction is a severe remedy that should be used

 “cautiously and sparingly.” Hill, 1998 WL 1069117, at *3. However, terminating

 sanctions are justified where, as here, a party engages in “egregious misconduct[,]

 such as intentional concealment.” Compounding Servs., LLC v. Express Scripts, Inc.,

 349 F. Supp. 3d 794, 800 (E.D. Mo. 2018). Egregious misconduct includes engaging in

 any “pattern of deception” that “threatens to interfere with the rightful decision of

 the case.” Vogel v. Tulaphorn, Inc., No. CV 13-464 PSG (PLAx), 2013 WL 12166212,

 at *3 (C.D. Cal. Nov. 5, 2013), aff’d, 637 F. App’x 344, 345 (2016), cert. denied, 137 S.

 Ct. 173 (2016). Terminating sanctions are also warranted where lesser sanctions

 would fail to deter similar, future wrongdoing. Id. Though Ms. Haddix need only

 establish one of these grounds, here, both grounds support terminating sanctions

 against PETA.


                                            9
Case: 4:16-cv-02163-CDP Doc. #: 339-1 Filed: 08/20/21 Page: 13 of 20 PageID #: 5840




       1.     Terminating Sanctions are Necessary Because, By Materially
              Misrepresenting the Facts in Two Separate Moving Papers, PETA has
              Engaged in a Pattern of Deception That Threatens to Interfere With the
              Rightful Decision of this Case

       In Vogel, the court entered terminating sanctions against the plaintiff after it

 came to light that the plaintiff had lied to obtain standing to bring an Americans with

 Disabilities Act claim, continued the lie in his motion for summary judgment, and

 doubled down on that lie in his amended summary judgment motion. 2013 WL

 12166212, at *2–3, *12. The court reasoned that terminating sanctions were

 appropriate because the “repeated lies under oath ‘[made] it impossible for the Court

 now to believe a word [the plaintiff] say[s] about’ his standing.” Id. (citation omitted).

       The same reasoning applies here. PETA expressly stated that it was moving to

 hold Ms. Haddix in contempt for “willful violation of the Consent Decree [ECF No.

 274], this Court’s subsequent Second Order of Civil Contempt [ECF No. 307], and this

 Court’s specific order that Haddix provide proof of Tonka’s death.” ECF No. 333 at 1.

 Like the Vogel plaintiff, PETA lied in its Motion, both through false statements and

 material omissions. In the Supplement, PETA stood by its mendacity by doubling

 down on one of the material omissions. PETA’s mendacity is particularly damning

 because the false statements and material omissions “are at the heart of” PETA’s

 claim for relief. Hill, 1998 WL 1069117, at *5. Thus, this Court can no longer believe

 PETA’s future claims for relief against Ms. Haddix.

       The Vogel court also noted that the plaintiff’s counsel’s mendacity—he

 misrepresented evidence so that it would support the plaintiff’s argument for

 standing—militated in favor of terminating sanctions. Id. at *7, *12. Here, as



                                            10
Case: 4:16-cv-02163-CDP Doc. #: 339-1 Filed: 08/20/21 Page: 14 of 20 PageID #: 5841




 discussed above, supra Part III, both of Mr. Goodman’s declarations omit material

 facts. Moreover, he also perjured himself: in his affidavit supporting the Motion, Mr.

 Goodman stated as a fact that PETA will need to incur “fees and costs . . . to transfer

 Tonka to Center for Great Apes, all of which would have been unnecessary if Tonka

 was at the facility at the time of the initial transfer.” ECF 333-1 ¶ 6. In so declaring,

 Mr. Goodman also necessarily stated, by implication, that Tonka was alive at the

 time of the initial transfer. Yet, at the time he signed the affidavit (on August 2—just

 five days after he received the Proof of Death and the offer of Tonka’s remains) he

 had no objective basis for believing that Tonka was still alive, had reason to believe

 that Tonka had long since died, and had a means of verifying his death. That he

 nonetheless chose to prevaricate before this Court in furtherance of PETA’s claims

 for relief further erodes PETA’s credibility.

       In summary: PETA’s material misrepresentations in its moving papers, and

 Mr. Goodman’s material misrepresentations in his affidavits supporting PETA’s

 moving papers, “[make] it impossible for th[is] Court now to believe a word [they] say”

 about any of Ms. Haddix’s alleged violations of the Consent Decree or court orders.

 This alone justifies terminating sanctions here.

       2.     Terminating Sanctions are Necessary Because Lesser Sanctions Will Fail
              to Prevent PETA From Using Material Misrepresentations Against Ms.
              Haddix in the Future

       Terminating sanctions are appropriate where lesser sections are unlikely to

 deter future misconduct. Hill, 1998 WL 1069117, at *4. For example, lesser sanctions

 would be ineffective where they “simply would place [the prevaricating parties] in the

 same position as if [they] had not committed misconduct.” Id. In Hill, the court


                                            11
Case: 4:16-cv-02163-CDP Doc. #: 339-1 Filed: 08/20/21 Page: 15 of 20 PageID #: 5842




 rejected the plaintiff’s claim that excluding the fabricated evidence would be

 sufficient: doing so would merely place him in the same position as if he had never

 fabricated evidence, and so would have minimal deterrent value. Id. Moreover,

 allowing him to proceed on other evidence would place the burden on the defendant

 to “attack[] [the plaintiff]’s credibility.” Since this “would have little deterrent or

 punishment value and would impose an unfair burden on [the defendant],”

 terminating sanctions were necessary. Id.

       Here, PETA has demonstrated that it is interested in persecuting Ms. Haddix.

 Were PETA actually concerned with Tonka, it would have jumped at the opportunity

 to test his remains to verify his death—as noted above, PETA’s Supplement expressly

 stated that his remains could be used for that purpose. In fact, PETA spurned that

 opportunity, choosing instead to ask this Court to deprive Ms. Haddix of her physical

 liberty “until [she] . . . identif[ies] the specific location at which Tonka has been

 hidden.” ECF No. 333 at 4. Since Tonka is dead and cremated, PETA is asking this

 Court to hand Ms. Haddix a de facto life sentence. Clearly, PETA’s goal is to punish

 Ms. Haddix for conduct at odds with PETA’s radical agenda. Since any lesser sanction

 would leave PETA free to continue persecuting Ms. Haddix—and place the burden on

 Ms. Haddix to disprove PETA’s future prevarications—terminating sanctions are

 necessary.

       Notably, PETA has previewed its next line of attack: in the Supplement, PETA

 claims that Mr. Goodman “was contacted by a whistleblower” who knows “an

 individual with personal knowledge” who “stated that Tonka is alive.” ECF No. 337

 ¶ 12. Incredibly, this eleventh-hour whistleblower also claimed that “Haddix has or

                                           12
Case: 4:16-cv-02163-CDP Doc. #: 339-1 Filed: 08/20/21 Page: 16 of 20 PageID #: 5843




 will soon have a baby chimpanzee.” Id. Mr. Goodman helpfully clarifies that he spoke

 with this whistleblower on August 9, ECF No. 337-1 ¶ 7, the day PETA filed the

 Supplement.5

       This is simply incredible: PETA would have this Court believe that, on the

 same day that Ms. Haddix caught PETA’s lying to this Court (and on the same day

 the Supplement is filed), Mr. Goodman had the good fortune of receiving a phone call

 from a whistleblower. PETA would further have this Court believe that this

 whistleblower—whose name and other identifying information PETA, of course,

 withholds 6 —not only supported PETA’s misrepresentations, but also reported

 another violation of the Consent Decree. See ECF No. 274 at 7 (enjoining Ms. Haddix

 “from owning and/or possessing any other chimpanzee(s) in the future.”). Such

 serendipity would stretch the bounds of credulity under any circumstances. However,

 when considered in the context of PETA’s known misrepresentations to this Court,

 these new allegations “reek[] so strongly of mendacity [that] the Court cannot ignore

 [them].” Vogel, 2013 WL 12166212, at *8.

       In Hill, the plaintiff argued that terminating sanctions were inappropriate

 because the evidence he fabricated had only a tenuous nexus to some of his claims.

 1998 WL 1069117, at *5. The court rejected this argument: because the fabricated




 5 Obviously, this branch of Mr. Goodman’s declaration is at least double hearsay.
 Therefore, it is inadmissible. See FED. R. EVID. 802. See also Transo Envelope Co. v.
 Murray Envelope Co., 227 F. Supp. 240, 242 (D.N.J. 1964) (“An affidavit which
 simply recites that the affiant has been ‘apprised’ of certain information, without
 more, is entitled to no weight on this motion.”).
 6 Notably, PETA also failed to provide this Court with an affidavit either from the

 whistleblower or the “individual with personal knowledge.”

                                           13
Case: 4:16-cv-02163-CDP Doc. #: 339-1 Filed: 08/20/21 Page: 17 of 20 PageID #: 5844




 evidence was central to some of his claims, his fraud on the court had “tainted the

 entire action.” Id. Likewise, PETA’s and Mr. Goodman’s mendacity has tainted this

 entire action: Were PETA to put a face and a name to this purported whistleblower

 (or the “individual who has personal knowledge”), this Court could hardly take his or

 her word at face value. This is particularly so because the whistleblower parroted

 PETA’s false claim that Tonka is still alive.

         In summary: PETA and its counsel have already lied to this Court several

 times. They have made incredible claims about having discovered new evidence.

 Further, they clearly intend to continue persecuting Ms. Haddix. Because all the

 foregoing suggests that PETA will “continue [engaging in] deceptive conduct,”

 terminating sanctions are necessary. Anheuser-Busch, Inc. v. Nat. Beverage Distrib.,

 69 F.3d 337, 352 (9th Cir. 1995).

    C.     This Court Has Authority to Modify the Consent Decree So as to
           Effectuate Terminating Sanctions

         “The district court retains authority over a consent decree, including the power

 to modify the decree in light of changed circumstances.” McDonald v. Armontrout,

 908 F.2d 388, 390 (8th Cir. 1990). The Court of Appeals reviews modification of a

 consent decree for abuse of discretion. Id. Moreover, “a district court's resolution of a

 motion to modify is due greater deference when the changed circumstances justifying

 modification are of fact rather than law.” Id. (citing Sys. Fed’n No. 91, Ry. Emp. Dept.,

 AFL-CIO v. Wright, 364 U.S. 642, 648 (1961)).

         Here, the changed circumstances are that this Court has been presented with

 clear and convincing evidence (indeed, almost irrefutable evidence) that PETA has



                                            14
Case: 4:16-cv-02163-CDP Doc. #: 339-1 Filed: 08/20/21 Page: 18 of 20 PageID #: 5845




 committed fraud on this Court. PETA did so specifically for the purpose of deceiving

 this Court to enter severe sanctions—an indefinite deprivation of her most basic

 physical liberty rights—against Ms. Haddix. Moreover, these changed circumstances

 are ones of fact, so this Court’s modifications will be entitled to extra deference.

 Accordingly, it is well within this Court’s authority to order the Consent Decree

 modified in such a way as to foreclose any further claims by PETA against Ms. Haddix.

    D.      This Court Should Declare Tonka Deceased

          Ms. Haddix has provided compelling evidence of Tonka’s death. In addition to

 the affidavits of Ms. Haddix and Mr. Aswegen, ECF Nos. 338-2, 338-3, Dr. Talbot,

 Tonka’s veterinarian, vividly described Tonka’s rapidly declining health just ten days

 before Tonka’s death. See ECF No. 317-2 ¶¶ 7–11. As noted above, PETA’s ostensible

 concern for Tonka is merely a cover for persecuting Ms. Haddix. To foreclose further

 persecution, this Court should declare that Tonka is deceased.

          WHEREFORE, Ms. Haddix respectfully requests that this Court enter an

 order:

    1. Declaring that the chimpanzee Tonka is deceased, and has been deceased since

          May 30, 2021;

    2. Declaring null and void any and all prior orders of this Court requiring Ms.

          Haddix to convey money to Counterclaim Plaintiffs;

    3. Modifying Paragraphs Three, Six, and Eight of the Consent Decree entered by

          this Court on October 2, 2020, ECF No. 274, so as to eliminate any obligations

          Ms. Haddix currently has to Counterclaim Plaintiffs thereunder; and

    4. Any and all further or other relief that this Court deems to be just and proper.

                                            15
Case: 4:16-cv-02163-CDP Doc. #: 339-1 Filed: 08/20/21 Page: 19 of 20 PageID #: 5846




 Date: August 20, 2021
      Los Angeles, California
                                      Respectfully submitted,


                                       /s/ John M. Pierce
                                      John M. Pierce
                                      PIERCE BAINBRIDGE P.C.
                                      355 S. Grand Avenue, 44th Floor
                                      Los Angeles, CA 90071
                                      Tel: (213) 400-0725
                                      Email: jpierce@piercebainbridge.com

                                      Attorneys for Counterclaim Defendant
                                      Tonia Haddix




                                        16
Case: 4:16-cv-02163-CDP Doc. #: 339-1 Filed: 08/20/21 Page: 20 of 20 PageID #: 5847



                            CERTIFICATE OF SERVICE

       I hereby certify that, on August 20, 2021, the foregoing MEMORANDUM OF

 POINTS AND AUTHORITIES IN SUPPORT OF COUNTERCLAIM DEFENDANT

 TONIA HADDIX’S MOTION FOR TERMINATING SANCTIONS was filed via the

 Court’s electronic filing system, which constitutes service upon all counsel of record.


                                         /s/ John M. Pierce
                                         John M. Pierce
